THEAIToRNEY                 GENERAL
                         OF    TEXAS




RonorableRugens Brady
CountyAttorney
Greenville,Texas

Dear Sir:                       OeinionNot O-4311
                                Re: Validityof action taken by
                                    independentsohwl distriat's
                                    board of equalization$n
                                    month.ofOotober.

         We have your ,lstterof April 15.~1942,requestingan opinion
of thiird+artment, 'andwhich reads a6~follow~:
                      ~..
         'An Indepsndent'Roh~ol Divtridtin this oburity
    organi,sedunder the generallau throughtheir..duly
    appointedspecial‘tnva6sefmor and aolleotorassessed
    propertylaaatedinsaid,distri& for taxes beed.upon      : 1
    the value of~the land as of January1,.1941. ~A~board
    equalizationiras'appointed by the trusfeesof the ~$a-
    dependentsohoul districtand.meton Oatober,lS;a941
    for the purposeop equalizingtaxw 3n the diafriot.
    The.taxpayera m&e duly notifiedof the time and plaae
    of the meetinggf the equalizationboard and had due
    opportunityto appear .&fore same on the date set..
    Onb taxpayern&w oontandsthat becausethe,taxrolls
    shouldhave be&ready for aolleotion'onOctober1st
    and the equalipationbard did not meet until Odtober
    15th the taxes'areQlegal and he:is not bound to pay same.

        "The statute8providetha.t.the,lan  as applicable.
   to the oolleotionof taxes af inoorporatedcitiesand
   towns shall be applicablelikewiseto oolleotionof
   taxes of independentrohooldistricts. Article8IQ43
   and 1044 RCs provide~for.the oolleafionand asssesment
   of taxes in ai.tiesand towns. Artiole 1049 provides
   that the city oounoilshall~ annuailyat their first
   meetingor as soon thereafteras'praotioable   appoint
   three oommissioners saoh a qualiftddvoter, a resident
   and propertyouner~of the cityrho'shallbe styledthe.
   board of equalization..At the same meeting said council
   shall fix the time for the meeting of suoh board. Artiole
   1049~&ate8 'The'Boardof Rqualizatiunshall oonvene
   annuallyat the time $0 fixed to reosiveall the assessment
   lists or books of the~assessorof their oity for examination,~
Hcnorable.Sugene Brady, page 2             04311



   correction, equalization, appraisement and approval.'
   Article 1051 provides that any person may file with said
   board at any time before the final action of said board
   a oomplaint as to the assessment of his property and
   said board shall hear said complaint.

        "The question presented here as I see it is must
   the Equalisation Board of an Independent School District
   meet at any particular time during the year, or is this
   requirement met by the equalization board meeting at any
   time during the calendar year?

        "It is generally held that the statutes that regulate
   the time when the assessor shall make out his rolls, end
   thetime whenthe board of equalization shall certify to
   their ocrrectness,C,are
                         directory and not mandatory. In the
   absence of any law decreeing when the assessment shall be
   made, or when the board of equali~zationshall meet, or
   when the rolls shall be prepared, these matters are under
   the ocnticl of the local authorities. If the only statu-
   tory requirement is that the'taxes be laried during the
   year, delivery of the rolls tothe collector may be made
   at any time duringthe;yearr,; 37:Texas Jurisprudence, 1012;

         "The statutes'herdtbfcre quoted donot &quiie.the         ;.
    board of equalization to meet any prtioular,time during '.
    the year. It only requires,that the board shall convene“.      ...,.
    annually at a time fixed by the governing'bbdy. This
    being true I think it would olearly.follcw that all else'
    being regular'the fact that the board of equalizationdid       "
    not convene until~October 15 would not invalidate .the taxes.'!.

         We agree with'your conolusicn and have little to add'to'the.
reasoning by which~itis reached. We might mention that e&n though
the time for the sitting cf,such a board of equalization be fixed in
 the manner that county ccmmissioners' courts are required to meet
as boards of equalization in the month cf May of each year;suoh
wculd not, in our opinion, invalidate the assessment. From Mr.
Sutherland in his work on Statutory Construction (2nd'Ed.), Section
612, page 1117, we quoter

         "Provisions regulating the duties of public officers
    and specifying the time for their performance are in that
    regard generally directory. Though a statute directs a
    thing to be done at a particular time, it does not necessarily
    follow that it may not be done afterwards. In other words,
    as the cases universally hold, a statute specifying a time
    within which a public officer is to perfOXYsan Official act
    regarding the 'rightsand duties of others isdirectory. Un-
    less the nature of the a&to   be performed, or the phraseology
    cf the statute is such that the designation of time must be
Bcnorable Eugene Brady, page 3               o-4311



    considered as e limitation of the power of the officer."

     .   Again this same author observes, in Section 611, at page 1142

        "Those directions which are not of the essence of the
   thing to be done, but which are given with a view merely
   to the proper, orderly and prompt conduct of the business,
   and by the failure to obey the rights of those interested
   will not be prejudioed, are not ccmmonly to be regarded as
   mandatory; and if the act is performed, but not in the
   time or in the precise mode indiceted, it will still be
   sufficient, if that which is done accomplishes the sub-
   stantial purpose of the statute."

         This canon of statutory construction is illustrated by the
cese of Graham v. Lasater, 26 S. W. 472, holding that under Sayles
Civil Statutes, Article 1517a. Subdivision 1, providing that the
County Cmmissioners' Court shell convene snd sit as a Board of
Equalization on the second Monday in June, or "as soon thereafter
practioable before the first day of July," does not render a oontin-
uation of their proceedings into July a nullity.

                                         Yours very truly

                                       ATTORNEY GENEBAL OF TEXAS



                                         By   S/Glenn R. Lewis
                                                Glenn R. Lewis
                                                     Assistant

CRL:db:wc

APPROVED APRIL 24, 1942
 s/Grover Sellers
FIRST ASSISTAET
ATTORREY GLNERAL

Approved Opinion Ccmmittee By BNB Chairman